Citation Nr: 1046097	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-33 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1994 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2010, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.


FINDING OF FACT

Diabetes mellitus, type II, is shown to have developed as a 
result of an established event during active service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was incurred as a result of active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in a November 
2006 letter from the RO.  That letter notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing her claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate her claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Adequate notice as to these matters was provided in 
the RO's November 2006 correspondence.  The notice requirements 
pertinent to the issue on appeal have been met and all identified 
and authorized records relevant to the matter have been requested 
or obtained.  The Court has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The February 2007 VA medical 
opinion obtained in this case is adequate as it is predicated on 
a substantial review of the record and medical findings and 
considers the Veteran's specific complaints and reported 
symptoms.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  

Service connection can be granted for certain diseases, including 
diabetes mellitus, if manifest to a degree of 10 percent or more 
within one year of separation from active service.  Where a 
veteran served 90 days or more of continuous, active military 
service and certain chronic diseases become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred in 
or aggravated by service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010). 

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

In this case, service treatment records show that laboratory 
tests in February 1994 revealed a glucose test finding of 129.  
It was noted the Veteran was two months pregnant.  An October 
1998 report noted multiple physical complaints of unclear 
etiology.  The examiner also indicated that diabetes mellitus had 
been ruled out.  A March 1998 report of medical history noted a 
history of gestational diabetes.  The Veteran's December 1998 
separation examination revealed a normal clinical evaluation of 
the endocrine system.  The report noted test results including 
fasting blood sugar of 109.  

VA treatment records dated in March 2006 included a diagnosis of 
diabetes mellitus.  A February 2007 VA examination report noted 
the Veteran had gestational diabetes during active service and 
that she was initially treated for diabetes mellitus in March 
2006.  The examiner stated that, while there was evidence of 
gestational diabetes in service, there was no diagnosis of 
diabetes mellitus during service and the first diagnosis was 
provided in approximately 2005.  It was also noted that 
"[c]onsidering that there is an elevated risk for developing 
diabetes for patients that have gestational diabetes and the 
veteran's diagnosis was not made while she was in the service, I 
cannot resolve this issue without resorting to mere 
speculation."  

Based upon the evidence of record, the Board finds the Veteran's 
diabetes mellitus, type II, is shown to have developed as a 
result of an established event during active service.  The Board 
notes that the Court has held that medical evidence that is too 
speculative to establish nexus is also insufficient to establish 
a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 
(2006).  The Court has held, however, that if a physician is able 
to state that a link between a disability and an in-service 
injury or disease is "less likely than not," or "at least as 
likely as not," he or she can and should give that opinion.  It 
was further noted that there is no need to eliminate all lesser 
probabilities or to ascertain greater probabilities.  See Jones 
v. Shinseki, 23 Vet. App. 382, 388 (2010).  The Board notes that 
the use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology and that such 
language is not always too speculative.  See Lee v. Brown, 10 
Vet. App. 336, 339 (1997).  The evidence in this case 
demonstrates a diagnosis of gestational diabetes was provided 
during active service and that the February 2007 VA examiner 
stated there is an elevated risk for the subsequent development 
of diabetes mellitus in cases involving gestational diabetes.  
The examiner's opinion is considered to be cautious and more 
indicative of the opinion that based upon a known elevated risk 
for gestational diabetes a relationship with diabetes mellitus in 
this case could not be ruled out.  After resolving all reasonable 
doubt in favor of the Veteran, the Board finds that entitlement 
to service connection for diabetes mellitus is warranted.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


